IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0611
                             Filed August 17, 2016


IN THE MATTER OF M.C.,
Alleged to Be Seriously Mentally Impaired,

M.C.,
     Respondent-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Story County, Paul G. Crawford,

District Associate Judge.




        M.C. appeals from a district court order finding M.C. to be seriously

mentally ill. AFFIRMED.




        Andrew J. Boettger of Hastings, Gartin & Boettger, LLP, Ames, for

appellant.

        Thomas J. Miller, Attorney General, and Gretchen Kraemer, Assistant

Attorney General, for appellee State.




        Considered by Vogel, P.J., and Doyle and Bower, JJ.
                                         2


DOYLE, Judge.

       M.C. appeals the district court’s order finding M.C. to be seriously mentally

impaired. We affirm.

       I. Background Facts and Proceedings.

       M.C. has a long history of bipolar disorder.          In March 2016, she

disappeared from a mental health facility, wandered the streets of Ames, and

ended up at a homeless shelter. M.C. was taken to the emergency room at Mary

Greeley Medical Center (MGMC). She presented in a manic state and it was

unknown if she was taking her medications.             MGMC personnel filed an

application alleging serious mental impairment pursuant to Iowa Code chapter

229 (Supp. 2015), and an order for immediate custody, detaining M.C. at MGMC

until a hearing could be held, was entered by the district court.

       M.C. was examined by a board-certified psychiatrist. Five days later, a

hearing was held at MGMC before a judge.             The psychiatrist testified and

provided the court with her report of examination, opining that M.C. suffered a

serious mental impairment. The court subsequently found there was clear and

convincing evidence M.C. was seriously mentally ill. Specifically, the court found:

       1. Judgmental Capacity:
              None. Does not believe she is mentally ill. Now refusing to
       take any medication despite doctor’s advice.
       2. Treatability:
              Going to take a long time. Had been irregularly keeping
       appointments to take injectable Invega. Refuses to take lithium and
       other antipsychotic medication.
       3. Dangerousness:
              [M.C.]’s aggressive behavior and noncompliance with
       medication has resulted in [two medical facilities] refusing to
       continue to provide outpatient services.      [M.C.] was found
       wandering in Ames. [M.C.] admitted she has reduced her food
       intake and has lost an estimated thirty pounds since December
                                          3


       2015. Not being medicated for the mental illness results in
       increasingly dangerous behaviors (overdosing, not eating,
       hitchhiking).
       4. Mental Illness:
               Schizoaffective Disorder. Exhibiting at [MGMC] manic stage
       with flighty and disconnected thinking, delusions, irritable behavior,
       and aggressive behavior.

       By separate order, the court placed M.C. at MGMC for inpatient evaluation

and treatment. M.C. appealed.

       II. Standard of Review.

       We review sufficiency of the evidence challenges in involuntary

commitment appeals for errors at law. See In re B.B., 826 N.W.2d 425, 428

(Iowa 2013). “[T]he district court’s findings of fact are binding on us if supported

by substantial evidence,” which means “a reasonable trier of fact could conclude

the findings were established by clear and convincing evidence.” In re J.P., 574
N.W.2d 340, 342 (Iowa 1998). Clear and convincing evidence “means that there

must be no serious or substantial doubt about the correctness of a particular

conclusion drawn from the evidence.” B.B., 826 N.W.2d at 428 (citation omitted).

       III. Serious Mental Impairment.

       M.C. contends the State failed to prove by clear and convincing evidence

that she is seriously mentally impaired. Iowa Code section 229.1(20) provides

that a person is “[s]eriously mentally impaired” where the person is mentally ill

and “because of that illness lacks sufficient judgment to make responsible

decisions with respect to the person’s hospitalization or treatment,” and is likely,

if allowed to remain at liberty, to inflict physical injury on herself or others or to

inflict emotional injury on the designated class of persons. See also B.B., 826
N.W.2d at 432 (discussing the same statutory definition then found in section
                                          4


229.1(17)).   “Likely” is construed to mean “probable or reasonably to be

expected.”    In re Oseing, 296 N.W.2d 797, 801 (Iowa 1980).                    “[T]he

endangerment element requires a predictive judgment, based on prior

manifestations but nevertheless ultimately grounded on future rather than past

danger.” In re Mohr, 383 N.W.2d 539, 542 (Iowa 1986) (internal quotation marks

and citation omitted). The danger the person poses to herself or others must be

evidenced by a “recent overt act, attempt or threat.” Id. (citation omitted). “In

the context of civil commitment . . . an ‘overt act’ connotes past aggressive

behavior or threats by the respondent manifesting the probable commission of a

dangerous act upon himself or others that is likely to result in physical injury.” In

re Foster, 426 N.W.2d 374, 378 (Iowa 1988).

       M.C. agrees the record establishes she was afflicted with a mental illness

and that she lacked sufficient judgment to make responsible decisions with

respect to her hospitalization or treatment. It is the dangerousness element that

M.C. challenges on appeal.       She asserts “the record is void of evidence to

conclude that [she] was likely to inflict physical injury on herself or others or to

inflict emotional injury upon those she comes into contact with.”

       In her report to the court, the psychiatrist opined:

               16. In your judgment, is [M.C.] likely to physically
       injure . . . herself or others? Yes[.]
               What overt acts have led you to conclude [M.C.] is likely to
       physically injure . . . herself or others?      [M.C.] was recently
       wandering about Ames. She has many times taken medications
       inappropriately and overdosed, ending up in the intensive care unit.
               ....
               18. Can [M.C.] be evaluated on an [outpatient] basis? No[.]
               Basis for answer: [M.C.] is currently taking prescribed
       medications; however, she remains manic with pressured speech,
       flight of ideas, and extreme[] irritability. Looking at her electronic
                                          5


      medical records, it appears that [M.C.] has been ill since at least
      early February. Her primary care provider’s office staff is . . . fearful
      of her and is no longer willing to administer the lnvega injections.
      [M.C.] has clearly not improved with outpatient services in the last
      [six] or more weeks and requires inpatient treatment to stabilize her
      current manic episode. I recommend [a] continued stay in the
      hospital at this time.
              19. Can [M.C.], without danger to self or others, be released
      to the custody of a relative or friend during the course of
      evaluation? No[.]
              20. Is full-time hospitalization necessary for evaluation?
      Yes[.]

      The    psychiatrist   testified   M.C.   has   schizoaffective   disorder   and

“chronically has some underlying delusional ideas.” The doctor noted that M.C.

has a long history of medication noncompliance in the hospital and that she was

presently refusing to take certain medications. Asked if there was any way M.C.

could be released to outpatient treatment without being a risk of harm to herself,

the doctor opined she did not believe so, explaining:

      [M.C.] has supported community living services.            She has
      medication passes. She refuses to take some of her meds even on
      med passes. They—[M.C.’s service providers do not] feel like they
      can provide services for her in a residential setting anymore, and if
      that is the case, then I don’t feel like she could manage on her own
      because she will not take medications at all.

Noting M.C.’s symptoms were already severe, the doctor stated M.C.’s

symptoms would worsen if she were removed from all medications. M.C. made it

clear to the doctor that she did not want to be on any medications. She also

admitted to the doctor that she had been restricting her food intake and eating

only twenty-five percent of her meals. M.C. also talked “about how she was not

eating in the outpatient setting” and, from M.C.’s own report, it sounded as if M.C.

“had lost about [thirty] pounds since coming back to the area” in December 2015.
                                         6


      Taking all of the above into consideration, we find the evidence sufficient

to support the district court’s finding that the dangerousness element was

sustained by clear and convincing evidence.

      IV. Conclusion.

      Because there is sufficient evidence to conclude M.C. is mentally ill, lacks

sufficient judgment to make reasonable decisions as to her treatment, and is

likely to injure herself without continued involuntary commitment and medical

treatment, we agree with the district court that M.C. is seriously mentally impaired

as defined by section 229.1(17). Consequently, we affirm the district court’s

ruling on appeal.

      AFFIRMED.